Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

Between

 

OPTICAL SENSORS INCORPORATED

 

and

 

SORBA MEDICAL SYSTEMS, INC.

 

Dated: April 14, 2004



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit 1.1   Purchased Assets Exhibit 2.2   Intellectual Property Rights
Related to Software Exhibit 3   Disclosure Schedule Exhibit 5.13   Form of
Investment Certificate Exhibit 6.11   TGMG Release Exhibit 6.9   Barney
Agreement



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made and entered into as of April
14, 2004 by and between Optical Sensors Incorporated, a Delaware corporation
(the “Buyer”) and SORBA Medical Systems, Inc., a Wisconsin corporation (the
“Seller”).

 

WHEREAS, Seller is engaged in the business of manufacturing and selling a
non-invasive hemodynamic medical device known as the Steorra™ impedance
cardiograph, which encompasses Seller’s proprietary RTea™ advanced signal
processing technology (the “Steorra Product”); and

 

WHEREAS, Seller and Buyer wish to provide for the terms and conditions upon
which Seller will sell to Buyer, and Buyer will purchase from Seller,
substantially all of the assets of Seller that are used in connection with, or
related to, the design, development, manufacture, marketing and sale of the
Steorra Product.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and respective agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.

PURCHASE AND SALE OF ASSETS

 

1.1 Purchase and Sale of Assets. At the Closing Date (as defined below), and
upon the terms and conditions of this Agreement, Seller shall sell, transfer,
convey, assign and deliver to Buyer, and Buyer shall purchase from Seller, free
and clear of any mortgage, lien, pledge, option, security interest, claim,
charge, financing statement or other encumbrance of any kind whatsoever, whether
or not of record (collectively, the “Encumbrances”), all right, title and
interest in and to all of the Seller’s assets, wherever located, that are used
or held for use in the design, development, manufacture, marketing or sale of
the Steorra Product, other than the Excluded Assets (as defined below), whether
or not appearing on the books and records of Seller or the Exhibits hereto
(collectively, the “Purchased Assets”), including without limitation those
described below:

 

  (a) All equipment (excluding office equipment as set forth in Section 1.2),
machinery, spare parts, tooling, supplies, rolling stock and other personal
property that is used in or related to the design, development, manufacture,
marketing or sale of the Steorra Product, including without limitation those
described on Exhibit 1.1 (collectively, the “Equipment”);

 

  (b) All leases and subleases for equipment, if any, (excluding office
equipment as set forth in Section 1.2), machinery, spare parts, tooling,
supplies, rolling stock and other personal property that is used in or related
to the design, development, manufacture, marketing or sale of the Steorra
Product, including without limitation those described on Exhibit 1.1 (“Personal
Property Leases”);

 

  (c) All items of finished goods, work in process, raw and packaging materials,
subassemblies and spare and replacement parts that are used in or related to the
design, development, manufacture, marketing or sale of the Steorra Product,
including inventory in transit or in storage, rights in inventory on consignment
or memorandum, subject to the rights of consignor, and including without
limitation the inventory described on Exhibit 1.1 (the “Inventory”);



--------------------------------------------------------------------------------

  (d) All patents, patent applications, patent rights, registered and
unregistered trademarks, trademark applications, trade names, the names
“Steorra” and “RTea,” service marks, service mark applications, copyrights,
computer programs, computer software object codes and source codes and other
computer software, inventions, know-how, trade secrets, technology, engineering,
electronics and other technical information, manufacturing and other proprietary
processes, trade dress, designs, formulae and any other proprietary information
whether owned by Seller or licensed to Seller by third parties and used in or
related to the design, development, manufacture, marketing or sale of the
Steorra Product, including without limitation those described on Exhibit 1.1,
all documentation and goodwill associated therewith and related thereto and all
rights to sue for past infringements (collectively, the “Intellectual Property
Rights”);

 

  (e) All business and technical information and related books, records and
documentation that is used in or related to the design, development,
manufacture, marketing or sale of the Steorra Product, including without
limitation files (including without limitation CAD files), computer discs and
tapes, laboratory notebooks, operating manuals, instructions for use, clinical
data, invoices, credit and sales records, customer lists, customer prospect
lists, supplier and vendor lists (including cost information), business plans
and other plans, designs and specifications, all records and documentation
related to regulatory submissions, approvals, process and procedures, accounting
books and records, marketing and sales literature, training materials, current
price lists and discounts, promotional signs and literature, device history
records, bills of manufacturing and manufacturing, inspection and quality
control records and procedures;

 

  (f) All licenses, permits, authorizations and marketing approvals issued to
Seller and used in or related to the design, development, manufacture, marketing
or sale of the Steorra Product, including those issued by the United States Food
and Drug Administration (the “FDA”), and without limitation those described on
Exhibit 1.1;

 

  (g) All oral and written contracts, agreements, leases and orders for the
purchase or sale of Steorra Products or related services, including without
limitation those described on Exhibit 1.1 (collectively, the “Contracts”);

 

  (h) All rights due the Seller under all warranties, representations and
guarantees made by suppliers, manufacturers and contractors that are used in or
related to the design, development, manufacture, marketing or sale of the
Steorra Product; and

 

  (i) All other assets owned or leased by the Seller that are used in or related
to the design, development, manufacture, marketing or sale of the Steorra
Product.

 

1.2 Excluded Assets. Notwithstanding the provisions of Section 1.1, the
following assets are excluded from the Purchased Assets and are collectively
referred to as the “Excluded Assets”:

 

  (a) Cash, money and deposits with financial institutions and other
certificates of deposit, commercial paper, notes, evidences of indebtedness,
stock, bonds and other investments.

 

  (b) Accounts and notes receivable, deposits, advances, prepaid expenses,
manufacturer and supplier rebates and all other receivables.

 

2



--------------------------------------------------------------------------------

  (c) Furniture, furnishing, fixtures, office equipment and any other personal
items that are not used in or related to the design, development, manufacture,
marketing or sale of the Steorra Product.

 

  (d) Any books, records, financial information, accounts and files that are not
used in or related to the design, development, manufacture, marketing or sale of
the Steorra Product.

 

1.3 No Assumption of Liabilities. The Buyer is not assuming (and nothing in this
Agreement shall be construed as causing or requiring the Buyer to assume), and
will not be liable for, any debts, liabilities, payables, commitments, and/or
obligations of any kind or nature whatsoever of the Seller, whether absolute or
contingent, liquidated or unliquidated, secured or unsecured, and whether or not
accrued, matured, known or suspected, or related to or arising from the
Purchased Assets (all of such liabilities, the “Retained Liabilities”) and
whether existing on or arising after the Closing Date or, regardless of when
asserted, related to periods prior to the Closing Date. Retained Liabilities of
the Seller shall include without limitation all severance and other deferred
wages and other compensation obligations to the Seller’s employees, along with
any associated local, state, or federal taxes, and shall include any liability
arising out of or related to any pollution or threat to human health or the
environment or any violation of any Environmental and Occupational Safety and
Health Law (as defined below) that is related in any way to the Seller, the
Steorra Product or any previous owner’s use of any of the foregoing, and which
occurred, existed or related to conditions or circumstances existing prior to
the Closing, regardless of whether those matters are described in the Disclosure
Schedule (as defined below). The Seller shall remain fully and solely liable
with respect to all of the Retained Liabilities and will timely and fully
discharge all Retained Liabilities after the Closing Date, including, without
limitation, all warranty claims relating to Steorra Products purchased from, or
services performed by, the Seller on or before the Closing Date, unless
otherwise provided in this Agreement.

 

1.4 Instruments of Transfer to Buyer. At the Closing, Seller will deliver to
Buyer such bills of sale, endorsements, assignments (together with any necessary
consents), and other good and sufficient instruments of conveyance and transfer,
in form and substance reasonably satisfactory to Buyer and Seller and their
respective counsel, which shall be effective to vest in Buyer valid, legal, good
and marketable title in and to the Purchased Assets, including, without
limitation, those deliveries set forth in Section 8.1 below. At any time after
the Closing, at the request of the Buyer and without further consideration, the
Seller will execute and deliver such instruments of sale, transfer, conveyance,
assignment and confirmation and take such action as the Buyer may reasonably
deem necessary or desirable in order to more effectively consummate the
transactions contemplated hereby and to vest in the Buyer good and marketable
title to all of the Purchased Assets, to put the Buyer in actual possession and
operating control thereof and to assist the Buyer in exercising all rights with
respect thereto, without further cost or expense to the Buyer.

 

SECTION 2.

PURCHASE PRICE; CLOSING

 

2.1 Purchase Price. In consideration of the purchase of the Purchased Assets and
Seller’s covenants and agreements set forth in this Agreement, Buyer agrees (1)
to pay Seller an aggregate amount of cash equal to $300,000; provided, however,
that if Buyer agrees to provide any financial assistance to Seller prior to the
Closing Date the amount of such financial assistance shall be deducted on a
dollar-for-dollar basis from the $300,000 and the difference shall be paid at
Closing (the “Cash Consideration”), and (2) to issue to Seller 425,000 shares of
Buyer’s voting common stock (the “Buyer Common Stock”), with respect to which
Buyer will file a registration statement in accordance with Section 5.16 below
(the “Share Consideration”), subject to the provisions set forth in this
Agreement. The Cash Consideration and the Share Consideration shall be
collectively referred to in this Agreement as the “Purchase Price.”

 

3



--------------------------------------------------------------------------------

2.2 Payment of Purchase Price. The Purchase Price shall be paid/issued to Seller
as follows. On the Closing Date, Buyer shall (1) pay to Seller the balance of
the Cash Consideration and (2) issue to Seller ninety-five percent (95%) of the
Share Consideration (or 403,750 shares of Buyer Common Stock). The remaining
five percent (5%) of the Share Consideration (or 21,250 shares of Buyer Common
Stock) (the “Holdback Shares”) shall be issued to the Seller immediately
following the completion of the physical transfer of all of the Purchased Assets
from the Seller to the Buyer pursuant to this Section 2.2; provided, however,
that (a) if all of the Purchased Assets are physically transferred to the Buyer
on or prior to the Closing Date, then the Holdback Shares shall be issued to the
Seller on the Closing Date; and (b) in the event all of the Purchased Assets are
not physically transferred to the Buyer on or prior to the Closing Date and
within 45 days following the Closing Date, then Buyer shall have no obligation
to issue, and the Seller shall have no right to receive, the Holdback Shares and
such Holdback Shares shall be forfeited by the Seller. For purposes of this
Section 2.2, the physical transfer of the Purchased Assets from the Seller to
the Buyer shall be deemed completed after (1) the Seller has packaged and
prepared for shipment to the Buyer all of the Purchased Assets set forth on
Exhibit 1.1 attached hereto, (2) the Buyer has witnessed, at the Seller’s
premises, the packaging of each of the Purchased Assets set forth on Exhibit 1.1
attached hereto for shipment to the Buyer, (3) to the extent that any items
listed on Exhibit 2.2 attached hereto require the Seller to transfer knowledge
and know-how relating to the Intellectual Property Rights, the Seller has
responded to each such items in all material respects to the best of its
knowledge and ability, and, to the extent any items listed on Exhibit 2.2
attached hereto are capable of being physically performed by the Seller, the
Seller shall have completed such items to the satisfaction of the Buyer, (4) the
Buyer has completed the preparation of a check-off document which acknowledges
that it has witnessed the Seller package each of the Purchased Assets set forth
on Exhibit 1.1 for shipment to Buyer and it is satisfied that the Seller has
accomplished or adequately responded to each of the items listed on Exhibit 2.2
(such check-off document shall be referred to herein as the “Close Out
Document”) and (5) the Buyer confirms that all of the Purchased Assets on
Exhibit 1.1 have been physically received by the Buyer at its premises.

 

2.3 Closing Date. Unless this Agreement has been terminated and the transactions
contemplated herein have been abandoned pursuant to Section 10, a closing (the
“Closing”) shall take place on or before May 28, 2004 to consummate the
transactions contemplated by this Agreement (the “Transaction”); provided,
however, that if any of the conditions provided for in Sections 6 and 7 hereof
have not been satisfied or waived by such date, then the Closing shall be
postponed until such conditions have been satisfied or waived, but in no event
shall the Closing occur later than June 30, 2004 (the “Termination Date”) unless
the parties hereto agree in writing to extend the date of such Closing. The
Closing will be held at 11:00 a.m. (Milwaukee time) at the offices of the Seller
located at 165 Bishops Way, Suite 152, Brookfield, WI 53005 or at such other
place or time as the parties shall mutually agree, at which time and place the
documents and instruments necessary or appropriate to effect the Transaction
will be exchanged by the parties. The actual date of Closing is referred to
herein as the “Closing Date”.

 

4



--------------------------------------------------------------------------------

SECTION 3.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

As a material inducement to Buyer to enter into this Agreement, with the
understanding that Buyer will be relying thereon in consummating the
Transaction, Seller represents and warrants to Buyer as follows:

 

3.1 Disclosure Schedule. The disclosure schedule marked as Exhibit 3 hereto (the
“Disclosure Schedule”) is divided into sections which correspond to the
subsections of this Section 3. The Disclosure Schedule is accurate and complete
and the disclosures in any subsection thereof shall not constitute disclosure
for purposes of any other subsection and in any other section or subsection of
this Agreement. If any item on the Disclosure Schedule pertains to more than one
representation or warranty, reference or cross-reference to each of such other
representations or warranties must be made on the Disclosure Schedule, unless it
is reasonably apparent that such disclosure pertains to more than one
representation or warranty. Nothing in the Disclosure Schedule will be deemed
adequate to disclose an exception to a representation or warranty made herein,
unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail.

 

3.2 Organization and Standing. The Seller (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Wisconsin,
(ii) has all requisite power and authority to carry on its business as it is now
being conducted and to own, lease and operate its properties and assets used in
the conduct of its business, and (iii) is duly qualified or licensed to do
business as a foreign corporation in good standing in every other jurisdiction
in which the character or location of the properties and assets owned, leased or
operated by it or the conduct of its business requires such qualification or
licensing, except for jurisdictions in which the failure to be so qualified or
licensed or to be in good standing would not, individually or in the aggregate,
have a Material Adverse Effect on Seller. A “Material Adverse Effect” with
respect to Seller shall mean an individual or cumulative material adverse change
in, or effect on, the business, customers, or customer relations, operations,
properties, condition (financial or otherwise), assets, prospects or liabilities
of Seller or is reasonably expected to be materially adverse to the business,
customers or customer relations, operations, properties, condition (financial or
otherwise), assets, prospects or liabilities of Seller, or an individual or
cumulative material adverse change or effect that would prevent Seller from
consummating the Transaction. Section 3.2 of the Disclosure Schedule contains a
list of all jurisdictions in which Seller is qualified or licensed to do
business. The Seller has delivered to the Buyer complete and correct copies of
its certificate of incorporation and bylaws, as presently in effect, and Buyer
acknowledges receipt of the same.

 

3.3 Authority. Seller has full power and authority to enter into, execute,
deliver and perform this Agreement and each of the agreements and instruments to
be delivered pursuant hereto and to carry out the transactions contemplated
herein. The board of directors and the shareholders of the Seller have taken all
action required by law, its organizational documents or otherwise to authorize
the execution, delivery and performance of this Agreement and the consummation
of the Transaction. No other proceedings on the part of Seller or its
shareholders are necessary to approve and authorize the execution and delivery
of this Agreement and the other documents delivered pursuant hereto and the
consummation of the Transaction. This Agreement has been duly and validly
executed by Seller. This Agreement is a valid and binding obligation of Seller,
and, when executed and delivered, such other agreements and instruments to be
delivered by Seller pursuant hereto will be valid and binding agreements and
instruments of Seller, enforceable against it in accordance with their
respective terms.

 

5



--------------------------------------------------------------------------------

3.4 Capitalization. The authorized capital stock of Seller consists of 3,160,000
shares of common stock, $0.01 par value per share (the “Seller Common Stock”).
As of the date hereof, and at and as of the Closing Date, 1,660,473 shares of
Seller Common Stock are, and will be, issued and outstanding. Section 3.4 of the
Disclosure Schedule lists the registered and beneficial owners of the Seller
Common Stock (collectively, the “Shareholders”) and the number of shares of such
stock held by such Shareholders (collectively, the “Seller Shares”). Except as
set forth in Section 3.4 of the Disclosure Schedule all of the Shareholders are
accredited investor (as defined in, and determined in accordance with, Rule
501(a) of Regulation D under the Securities Act of 1933, as amended (the
“Act”)). The Seller Shares represent all of the issued and outstanding capital
stock of Seller. All of the Seller Shares are validly issued, fully paid and
nonassessable and are without, and were not issued in violation of, preemptive
rights. Each shareholder listed on Section 3.4 of the Disclosure Schedule owns
the Seller Shares listed on the Disclosure Schedule as being owned by him, her
or it, free and clear of all Encumbrances, and there are no agreements relating
to any of the shareholders’ ownership of such Seller Shares. Except as set forth
in Section 3.4 of the Disclosure Schedule, there are no options, warrants or
other rights, agreements, arrangements or commitments of any character relating
to the issued or unissued capital stock of Seller or obligating the Seller to
issue or sell any shares of capital stock of, or other equity interests in, the
Seller. All securities of the Seller subject to issuance as aforesaid, upon
issuance on the terms and conditions specified in the instruments pursuant to
which they are issuable, will be duly authorized, validly issued, fully paid and
nonassessable. There are no outstanding contractual obligations of Seller to
repurchase, redeem or otherwise acquire any securities of Seller or to provide
funds to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any other entity or person.

 

3.5 Non-Contravention. Except as set forth in Section 3.5 of the Disclosure
Schedule, neither the execution, delivery and performance of this Agreement nor
the consummation of the Transaction will (i) violate any provisions of any of
the Seller’s certificate of incorporation or bylaws, (ii) violate, conflict
with, constitute a default under, or give rise to any right of termination of
any agreement or instrument to which the Seller is a party or by which it or its
assets or properties are bound or (iii) violate any statute or law or any
judgment, decree, order, regulation or rule of any court or governmental
authority applicable to the Seller.

 

3.6 Consents and Approvals. Except as set forth in Section 3.6 of the Disclosure
Schedule, no consent, approval, order or authorization of or from, or
registration, notification, declaration or filing with (hereinafter sometimes
separately referred to as a “Consent” and sometimes collectively as “Consents”)
any individual or entity, including any foreign, federal, state or local
governmental or quasi-governmental, administrative, regulatory or judicial
court, department, commission, agency, board, bureau, instrumentality or other
authority (an “Authority”), is required in connection with the execution,
delivery or performance of this Agreement or the consummation by Seller of any
of the documents being entered into by Seller related to, or arising from, the
Transaction.

 

3.7 Undisclosed Liabilities. Except as set forth in Section 3.7 the Disclosure
Schedule, the Seller does not have any liabilities, obligations or claims of any
kind whatsoever, whether secured or unsecured, accrued or unaccrued, fixed or
contingent, matured or unmatured, known or unknown, direct or indirect,
contingent or otherwise and whether due or to become due (referred to
individually herein as a “Liability” and collectively as “Liabilities”),
including, without limitation, any Liability arising out of any injury to
individuals or property as a result of the ownership, possession or use of the
Steorra Products.

 

6



--------------------------------------------------------------------------------

3.8 Absence of Certain Changes. Except as set forth in Section 3.8 of the
Disclosure Schedule, Seller has owned and operated the Purchased Assets in the
ordinary course of business and consistent with past practice. Without limiting
the generality of the foregoing, except as set forth in Section 3.8 of the
Disclosure Schedule: (a) Seller has not experienced any change which constitutes
a Material Adverse Effect or experienced any event or failed to take any action
which reasonably could be expected to result in a Material Adverse Effect; (b)
Seller has not suffered (i) any loss, damage, destruction or other casualty
(whether or not covered by insurance) or (ii) any loss of officers, employees,
dealers, distributors, independent contractors, customers or suppliers which had
or may reasonably be expected to result in a Material Adverse Effect; (c) Seller
has not sold, transferred, or otherwise disposed of any of its assets or
properties other than in the ordinary course of business; (d) Seller has not
disposed of or permitted the lapse of any license, permit, authorization,
marketing approval, patent, trademark, trade name, or copyright owned by it; and
(e) Seller has not incurred any liabilities other than in the ordinary course of
business.

 

3.9 Purchased Assets. Except as set forth in Section 3.9 of the Disclosure
Schedule, Seller has good, valid and marketable right, title and interest in and
to all of the Purchased Assets, free and clear of any Encumbrances, with the
unrestricted right to sell, assign, transfer and convey good title to all of the
Purchased Assets to Buyer in the manner contemplated herein. The Purchased
Assets constitute all of the assets, both tangible and intangible, held for use
or used primarily in connection with the design, development, manufacture,
marketing and sale of the Steorra Product by Seller and the Purchased Assets are
sufficient to enable Buyer to design, develop, manufacture, market and sell the
Steorra Product. Except as set forth in Section 3.9 of the Disclosure Schedule,
Seller (i) has not experienced any change which has had a Material Adverse
Effect on the Purchased Assets, (ii) has not experienced any event or failed to
take any action which reasonably could be expected to have a Material Adverse
Effect on the Purchased Assets, or (iii) is not aware of any facts which could
have a Material Adverse Effect on the Purchased Assets. Except as set forth in
Section 3.9 of the Disclosure Schedule, the Purchased Assets are in good
operating condition and repair (ordinary wear and tear excepted) fit for the
intended purposes and no material maintenance, replacement or repair has been
deferred or neglected.

 

3.10 Intellectual Property Rights. The Seller owns or has the unrestricted right
to use all Intellectual Property Rights used in or necessary or required for the
design, development, manufacture, marketing or sale of the Steorra Product. All
Intellectual Property Rights are listed or described in Section 3.10 of the
Disclosure Schedule. The use of all Intellectual Property Rights necessary or
required for the design, development, manufacture, marketing or sale of the
Steorra Product does not and will not infringe or violate any intellectual
property rights of any person or entity. Except as described in Section 3.10 of
the Disclosure Schedule, the Seller (i) does not own or use any Intellectual
Property Rights pursuant to any written license agreement; and (ii) has not
granted any person or entity any rights, pursuant to written license agreement
or otherwise, to use the Intellectual Property Rights. The Seller has taken all
measures to maintain the confidentiality of all of the Intellectual Property
Rights the value of which is contingent, in whole or in part, upon the
maintenance of the confidentiality thereof.

 

3.11 Inventories. The Inventory consists of finished goods, work in process, raw
and packaging materials and spare and replacement parts (which are either
currently used in production of products or are products currently offered for
sale by Seller) all of which (i) meet Seller’s specifications and industry
standards applicable to such inventories, including not having an expired shelf
life, and (ii) are usable or salable in the ordinary course of Seller’s
business.

 

3.12 Insurance. Section 3.12 of the Disclosure Schedule contains an accurate and
complete list of all policies of insurance owned or held by Seller. Except as
set forth in Section 3.12 of the

 

7



--------------------------------------------------------------------------------

Disclosure Schedule, all present policies are in full force and effect and all
premiums with respect thereto have been paid. The Seller has been covered during
the past six years by insurance in scope and amount customary and reasonable for
the business in which it has engaged during the aforementioned period.

 

3.13 No Litigation or Adverse Events. No suit, action or legal, administrative,
arbitration or other proceeding, or investigation by any governmental agency,
pertaining to the Purchased Assets, the Contracts or the Transaction is pending
or, to the knowledge of the Seller, has been threatened, nor do any facts exist
which could reasonably be expected to lead to any such proceedings.

 

3.14 Benefit Plans. There are no facts or circumstances which could, directly or
indirectly, subject the Buyer or any of its affiliates to any Liability of any
nature with respect to any pension, welfare, incentive, perquisite, paid time
off, severance or other benefit plan, policy, practice or agreement sponsored,
maintained or contributed to by the Seller or any affiliate, to which the Seller
or any affiliate is a party or with respect to which the Seller or any affiliate
could have any Liability.

 

3.15 Environmental. Except as set forth in Section 3.15 of the Disclosure
Schedule, the design, development, manufacture, marketing and sale of the
Steorra Products does not involve the handling, manufacture, treatment, storage,
use, generation, emission, release, discharge, refining, dumping or disposal of
any Environmentally Regulated Materials (whether legal or illegal, accidental or
intentional, direct or indirect). The term “Environmentally Regulated Materials”
means any element, compound, pollutant, contaminant, substance, material or
waste, or any mixture thereof, designated, listed, referenced, regulated or
identified pursuant to any Environmental and Occupational Safety and Health Law.
The term “Environmental and Occupational Safety and Health Law” means any common
law or duty, caselaw or other law, that (i) regulates, creates standards for or
imposes liability or standards of conduct concerning any element, compound,
pollutant, contaminant, or toxic or hazardous substance, material or waste, or
any mixture thereof, or relates in any way to emissions or releases into the
environment or ambient environmental conditions, or conduct affecting such
matters, or (ii) is designed to provide safe and healthful working conditions or
reduce occupational safety and health hazards. Such laws shall include, but not
be limited to, the National Environmental Policy Act, 42 U.S.C. § § 4321 et
seq., the Comprehensive Environmental Response, Compensation, and Liability Act,
42 U.S.C. § § 9601 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § § 6901 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § §
1251 et seq., the Federal Clean Air Act, 42 U.S.C. § § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § § 2601 et seq., the Emergency Planning and
Community Right to Know Act, 42 U.S.C. § 11011, the Hazard Communication Act, 29
U.S.C. § § 651 et seq., the Occupational Safety and Health Act, 29 U.S.C. § §
651 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §
136, and any caselaw interpretations, amendments or restatements thereof, or
similar enactments thereto, as is now or at any time hereafter may be in effect,
as well as their international, state and local counterparts.

 

3.16 Products and Warranties. Except as set forth in Section 3.16 of the
Disclosure Schedule, each product manufactured, sold, leased, or delivered by
Seller has been in conformity with all applicable contractual commitments and
all express and implied warranties, and meets or exceeds the standards required
by all laws now in effect and there is no pending or, to the Seller’s knowledge,
threatened legislation, ordinance or regulation, which if adopted, would have a
Material Adverse Effect upon the products sold by Seller. Seller has no
Liability (and there is no basis for any present or any future action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand against
it giving rise to any Liability) for replacement or repair of any product
manufactured, sold, leased or delivered by Seller or other damages in connection

 

8



--------------------------------------------------------------------------------

therewith. Section 3.16 of the Disclosure Schedule sets forth the terms and
conditions of the Seller’s standard warranty for the Steorra Products sold by
the Seller. No product manufactured, sold, leased, or delivered by Seller is
subject to any guaranty, warranty or other indemnity beyond the applicable
standard terms and conditions of sale or lease set forth in Section 3.16 of the
Disclosure Schedule. Except as set forth in Section 3.16 of the Disclosure
Schedule, no customer, purchaser or other third party that acquired any Steorra
Products prior to the Closing Date has any rights, by warranty or otherwise, to
require the Seller to repair or replace such Steorra Products.

 

3.17 Orders, Commitments and Returns. Except as set forth in Section 3.17 of the
Disclosure Schedule, all accepted and unfulfilled orders for the sale of
products and the performance of services entered into by Seller and all
outstanding material contracts or material commitments for the purchase of
supplies, materials and services were made in bona fide transactions in the
ordinary course of business. Except as set forth in Section 3.17 of the
Disclosure Schedule, there are no claims against Seller to return products by
reason of alleged over-shipments, defective products or otherwise, or of
products in the hands of customers, retailers or distributors under an
understanding that such products would be returnable.

 

3.18 Compliance with Law; Permits. Except as set forth in Section 3.18 of the
Disclosure Schedule, Seller does not require the Consent of any Authority to
permit Seller to operate its business in the manner in which Seller is presently
operating such business, and Seller possesses all permits, licenses and other
authorizations from all Authorities necessary to permit it to operate the
business in the manner in which it is presently conducted and the consummation
of the Transaction will not prevent Buyer from being able to continue to use
such permits and operating rights.

 

3.19 Taxes. Except as set forth in Section 3.19 of the Disclosure Schedule,
Seller has filed (or caused to be filed) all tax reports and returns required to
be filed by Seller and has paid (or caused to be paid) all taxes properly due in
connection therewith, including interest and penalties. There are no liens,
Encumbrances, claims or charges of any kind for taxes on any Purchased Assets.
For purposes of this Section 3.19, “tax” will mean and include taxes, additions
to tax, penalties, interest, fines, duties, withholdings, assessments and
charges assessed or imposed by any governmental authority, including, but not
limited to, all federal, state, county, local and foreign income, profits, gross
receipts, import, ad valorem, real and personal property, premium franchise,
transfer, windfall profits, environmental, minimum or alternative, accumulated
profits, license, occupation, sales, use, value added, stamp, capital stock, net
worth, transfer, withholding, payroll, employment, excise, custom, duty and any
other taxes, obligations and assessments of any kind whatsoever; “tax” will also
include any liability arising as a result of being (or ceasing to be) a member
of any affiliated, consolidated, combined or unitary group as well as any
liability under any tax allocation, tax sharing, tax indemnity or similar
agreement.

 

3.20 Brokers. Except as set forth in Section 3.20 of the Disclosure Schedule,
Seller has not engaged or employed any broker, finder, financial advisor or
investment banker or incurred any liability for any brokerage fee or commission,
finders fee, financial advisory fee or investment banker fee, in connection with
the Transaction, including, without limitation, the solicitation of the
Shareholders to approve the Transaction, nor is there any basis known to Seller
for any such fee or commission to be claimed by any person or entity. Seller is
solely responsible for all amounts and obligations owed any party listed in
Section 3.20 of the Disclosure Schedule.

 

3.21 Contracts; No Default. Except as set forth in Section 3.21 of the
Disclosure Schedule, the Seller does not have any written or oral contracts,
commitments, agreements, arrangements or proposals

 

9



--------------------------------------------------------------------------------

with any person or business which relates in any way to the Purchased Assets or
the Steorra Products. True and complete copies (or summaries, in the case of
oral items) of all items disclosed pursuant to this Section 3.21 have been made
available to Buyer for review. Except as set forth in Section 3.21 of the
Disclosure Schedule, all such items are valid and enforceable by and against the
Seller in accordance with their respective terms, except to the extent of
applicable bankruptcy, reorganization, solvency, moratorium, fraudulent
conveyance and other laws affecting the rights of creditors generally or the
availability of specific performance, injunctive relief and other equitable
remedies; and the Seller is not in breach, violation or default in the
performance of any of their obligations thereunder, and no facts or
circumstances exist which, whether with the giving of due notice, lapse of time
or both, would constitute such a breach, violation or default thereunder or
thereof.

 

3.22 Clinical and Regulatory Matters. Seller has delivered to Buyer all data
that Seller has generated or obtained from any research, animal, human clinical
or market trials related to the Steorra Product. All such data is true and
complete and accurately reflects the results of such studies. Seller has
delivered to Buyer true and complete copies of all foreign and domestic
regulatory filings, correspondence and responses from regulatory agencies
related to the Steorra Product including, but not limited to, the premarket
approval application for the Steorra Products that Seller has filed with the
FDA. Seller has previously disclosed to Buyer in writing all third-party
complaints relating to or associated with the Steorra Product. Seller has
evaluated all such Steorra Product complaints and taken all necessary action to
remedy such complaints. Seller has provided Buyer with all documentation
relating to such Steorra Product complaints and all actions taken by Seller to
remedy such complaints.

 

3.23 Investment Representations. The Seller also represents and warrants to
Buyer that:

 

  (a) The Seller and the Shareholders have obtained all information about the
Buyer as they believe relevant to their decision to acquire the shares of Buyer
Common Stock to be issued pursuant to this Agreement. The Seller and the
Shareholders have also had the opportunity to ask questions of, and to receive
answers from, the Buyer, its officers and directors, or other agents or
representatives of the Buyer concerning the business and affairs of the Buyer
and to obtain any additional information necessary to verify such information,
and the Seller and the Shareholders have received such information concerning
the Buyer as they consider necessary or advisable in order to form a decision
regarding acquiring the Buyer Common Stock.

 

  (b) The Seller and the Shareholders realize that their acquisition of the
Buyer Common Stock involves a high degree of risk, and they are able to bear the
economic risk of their acquisition of the Buyer Common Stock, including the
total loss of their investment in such shares. The Seller and Shareholders are
experienced and knowledgeable in financial and business matters and are capable
of evaluating the merits and risks of acquiring the Buyer Common Stock.

 

  (c) The Seller has, or will have at or prior to the Closing Date, received a
completed and executed Investment Certificate in the form attached hereto as
Exhibit 5.13 from each of the Shareholders.

 

  (d) The state in which the Seller’s principal office is located is the state
set forth in the Seller’s address in Section 11.1 below. The state in which the
Shareholders reside, or, if applicable, where their principal office is located
is the state set forth in the Investment Certificate completed by each such
Shareholder and as set forth in Section 3.23 of the Disclosure Schedule.

 

10



--------------------------------------------------------------------------------

  (e) The Seller and the Shareholders understand that: (i) the Buyer has engaged
legal counsel to represent the Buyer in connection with the transactions
contemplated by this Agreement; (ii) legal counsel engaged by the Buyer does not
represent the Seller or the Shareholders or any of their respective interests;
and (iii) neither the Seller not any Shareholder is relying on legal counsel
engaged by the Buyer. The Seller and the Shareholders have had the opportunity
to engage, and obtain advice from, their own respective legal counsel with
respect to an investment in the Buyer Common Stock.

 

  (f) Except as set forth in Section 3.23 of the Disclosure Schedule, the Seller
and each of the Shareholders is an “Accredited Investor” as defined in Rule
501(a) of Regulation D under the Act. To the extent that any of the Shareholders
are not “Accredited Investors” as defined in Rule 501(a) of Regulation D under
the Act, the Seller represents that no more than 25 non-Accredited Investor
Shareholders are located in Wisconsin and that there are no more 35
non-Accredited Investor Shareholders in total.

 

  (g) The Seller and the Shareholders are acquiring, or will acquire, the shares
of Buyer Common Stock pursuant to this Agreement for investment purposes only
and for their own respective accounts and not with a view to, or for resale in
connection with, any distribution or public offering.

 

  (h) The Seller and the Shareholders understand and acknowledge (i) that, while
the Buyer has agreed pursuant to the provisions of Section 5.16 to file a
registration statement covering the resale of the Buyer Common Stock by the
Shareholders, none of the shares of the Buyer Common Stock to be issued in
connection with the transactions contemplated by this Agreement will be
registered as of the Closing Date under the Act, or under any applicable state
securities laws, and that such shares will be issued in connection with the
transactions contemplated by this Agreement in reliance on exemptions from the
registration requirements of the Act and applicable state securities laws, (ii)
that the reliance of the Buyer upon these exemptions is predicated in part upon
the representations by the Seller made in this Section 3.23, (iii) that the
shares of Buyer Common Stock may not be sold, assigned or transferred except
pursuant to an appropriate registration statement under the Act and any
applicable state securities laws or an appropriate exemption such registration
requirements, and (iv) that a legend reflecting these restrictions will be
placed on any certificates representing such shares of Buyer Common Stock.

 

3.24 Disclosure. There is no material fact as of the date hereof which has not
been disclosed in writing to Buyer by the Seller related to the Seller, the
Purchased Assets, the operations, properties, financial condition or prospects
of the Seller’s business or the design, development, manufacture, marketing and
sale of the Steorra Product that has or could reasonably be expected to have a
Material Adverse Effect on Seller or the Purchased Assets. The representations
and warranties contained in this Section 3 or elsewhere in this Agreement or any
document delivered pursuant hereto will not be affected or deemed waived by
reason of the fact that Buyer or its respective representatives knew (other than
as a result of the express disclosures contained in the Disclosure Schedule) or
should have known that any such representation or warranty is or might be
inaccurate in any respect.

 

11



--------------------------------------------------------------------------------

SECTION 4.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

4.1 Corporate Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the law of the State of Delaware.

 

4.2 Authority. Buyer has full corporate power and authority to enter into this
Agreement and to carry out, and perform in accordance with the terms of, the
Transaction. The board of directors of Buyer has taken all action required by
law, its certificate of incorporation and bylaws or otherwise to authorize the
execution, delivery and performance of this Agreement and the consummation of
the Transaction. No other corporate proceedings on the part of Seller are
necessary to approve and authorize the execution and delivery of this Agreement
and the other documents delivered pursuant hereto and the consummation of the
Transaction. This Agreement has been duly and validly executed by Buyer. This
Agreement is a valid and binding obligation of Buyer, and, when executed and
delivered, such other agreements and instruments to be delivered by Buyer
pursuant hereto will be valid and binding agreements and instruments of Buyer,
enforceable against it in accordance with its and their terms, respectively.

 

4.3 Non-Contravention. Neither the execution, delivery and performance of this
Agreement nor the consummation of the Transaction will: (i) violate any
provisions of any of the Buyer’s certificate of incorporation or bylaws, (ii)
violate, conflict with, constitute a default under, or give rise to any right of
termination of any agreement or instrument to which the Buyer is a party or by
which its assets or properties are bound or (iii) violate any statute or law or
any judgment, decree, order, regulation or rule of any court or governmental
authority applicable to the Buyer.

 

4.4 Brokers. Buyer has not engaged or employed any broker, finder or financial
advisor, or incurred any liability for any brokerage fee or commission, finder’s
fee or financial advisory fee, in connection with the transactions contemplated
hereby, nor is there any basis known to Buyer for any such fee or commission to
be claimed by any person or entity.

 

SECTION 5.

COVENANTS

 

Buyer on the one hand, and Seller on the other hand, agree as follows:

 

5.1 Continuity of Business. Except as set forth in Section 5.1 of the Disclosure
Schedule, from the date hereof until Closing, the Seller shall conduct its
business and the operations related to the Steorra Product and the Purchased
Assets according to its ordinary and usual course of business.

 

5.2 Further Assurances and Cooperation. Each party hereto shall, at and after
the Closing, execute and deliver, or cause to be executed and delivered, such
documents and take, or cause to be taken, such actions as the other party may
reasonably request in order to consummate more effectively the Transaction. If
Buyer decides to use the name “Steorra” or “RTea” Seller will take such action
as Buyer reasonably requests to assist Buyer in so doing.

 

5.3 Public Announcement. None of the parties hereto shall make any public
announcement with respect to the Transaction or this Agreement, except to
governmental agencies as counsel shall deem necessary to comply with applicable
law, rule or regulation, without the prior written consent of the other party,
which shall not be unreasonably withheld or delayed.

 

12



--------------------------------------------------------------------------------

5.4 No Solicitation of Alternate Transaction. Seller shall not, and shall ensure
that Seller’s shareholders, directors and officers shall not, directly or
indirectly, solicit, initiate or encourage discussions or negotiations with,
provide any nonpublic information to, or enter into any agreement with, any
third party concerning any exchange offer, merger, consolidation, sale of
substantial assets or a significant amount of assets, sale of securities,
liquidation, dissolution or similar transactions involving the Seller or the
Steorra Product.

 

5.5 Tax Matters.

 

  (a) Seller shall provide Buyer with any clearance certificates or similar
documents which may be required by any state taxing authority.

 

  (b) Seller and Buyer shall (i) each provide the other with such assistance as
may reasonably be requested by either of them in connection with the preparation
of any Tax Return, audit or other examination by any taxing authority or
judicial or administrative proceedings relating to liability for Taxes, (ii)
each retain and provide the other with any records or other information which
may be relevant to such Tax Return, audit or examination, proceeding or
determination, and (iii) each provide the other with any final determination of
any such audit or examination, proceeding or determination that affects any
amount required to be shown on any Tax Return of the other for any period.

 

  (c) Seller will be solely responsible for all sales, use, transfer or
documentary taxes and recording and filing fees applicable to the transactions
contemplated by this Agreement.

 

  (d) Seller shall request that records in possession of its accountants be
retained by them for the customary retention period established by the firm (but
not less than the applicable statute of limitations period), and that such
records be made available to Buyer on request with Seller’s approval (which
approval shall not be unreasonably withheld).

 

5.6 Full Access to Buyer. Prior to the Closing and for a period ending on the
later of (i) twelve months after the Closing Date or (ii) the date on which any
indemnification claims by Buyer have been finally resolved, Seller shall furnish
the Buyer and any authorized representatives and agents of the Buyer such
additional financial and operating data and other information as Buyer shall,
from time to time, reasonably request relating to the Purchased Assets or the
Steorra Products, provided, however, any such additional information shall not
affect or otherwise diminish or obviate in any respect any of the
representations and warranties of Seller herein.

 

5.7 Third Party Agreements. Seller shall obtain all necessary consents from
third parties with respect to any agreements of Seller upon request by Buyer.

 

5.8 Expenses. Except as otherwise provided herein, each party hereto shall pay
its own expenses incident to this Agreement and the Transaction, including,
without limitation, fees and expenses of legal counsel, accountants, investment
bankers, brokers or finders, printers, copiers, consultants or other
representatives for services used, hired or rendered hereunder.

 

5.9 Confidentiality. Seller will not use or disclose to third parties any
confidential information relating to the Purchased Assets or the Steorra Product
provided that (a) Seller may use or disclose any such information which has been
publicly disclosed (other than by Seller after the date hereof) and (b) to the
extent Seller may be legally compelled to disclose any such information, Seller
may disclose such information if Seller shall have afforded Buyer the
opportunity to obtain an appropriate protective order, or other satisfactory
assurance of confidential treatment, for the information required to be so
disclosed.

 

13



--------------------------------------------------------------------------------

5.10 Bulk Transfers. The parties hereto agree to waive the requirements of the
Uniform Commercial Code concerning bulk transfers, as in effect in the various
states in which the Purchased Assets are located.

 

5.11 Regulatory Matters. Seller acknowledges that, subject to the other
provisions of this Section 5.11, following the Closing, Buyer will have the sole
authority and discretion to file, obtain and maintain all Consents from any
Authority required to manufacture or sell the Steorra Product. Seller will
cooperate with and provide assistance to Buyer as may be reasonably necessary
for Buyer to obtain any such Consents.

 

5.12 Seller Shareholders’ Meeting. Following the execution and delivery of this
Agreement, Seller will mail to the Shareholders a Notice of Special Meeting and
an Information Statement describing the Agreement and the Transaction
(collectively, the “Information Statement”), the form and content of which shall
be acceptable to Buyer and Buyer’s counsel and shall conform to all applicable
laws, for the purpose of duly calling a special meeting of the Shareholders (the
“Seller Shareholders’ Meeting”) to consider and vote upon the approval and
adoption of this Agreement and the Transaction, and Seller will use commercially
reasonable efforts to hold the Seller Shareholders’ Meeting as soon as
practicable after the date of this Agreement.

 

5.13 Investment Certificates. The Seller shall prepare and deliver to its
shareholders along with the Information Statement an investment certificate in
the form attached hereto as Exhibit 5.13 (the “Investment Certificate”), which
form shall be acceptable to Buyer and Buyer’s counsel, to be completed and
returned by each of the Shareholders. The Seller agrees that it shall obtain a
completed Investment Certificate from each Shareholder prior to the Closing.

 

5.14 Liquidation and Distribution.

 

  (a) Within 12 months following the Closing, Seller will file a notice of
intent to dissolve (the “Notice of Dissolution”) with the Secretary of State of
Wisconsin pursuant to the Sections 180.1401 through 180.1440 of the Wisconsin
Business Corporation Law (the “WBCL”) and distributed out all its assets,
including the shares of Buyer Common Stock issued pursuant to this Agreement, to
its shareholders on a pro rata basis in accordance with their percentage
ownership of the outstanding capital stock of Seller in connection with such
dissolution of the Seller in accordance with and pursuant to all applicable
laws. Following the filing of the Notice of Dissolution, Seller will not carry
on the business for which it was established or any other business, except as
may be necessary or incidental to the winding up of its affairs.

 

  (b) After filing the Notice of Dissolution with the Secretary of State of
Wisconsin pursuant to the WBCL, Seller will (i) collect or make provisions of
all known debts owing to Seller, (ii) pay or make provisions for all known
debts, obligations and liabilities of Seller according to their priorities,
unless otherwise required under the WBCL (iii) provide notice to creditors of
Seller and claimants and (iv) file Articles of Dissolution with the Secretary of
State of Wisconsin pursuant and subject to the WBCL.

 

5.15 Satisfaction of Liabilities. On the date this Agreement is executed by the
parties, Seller shall provide Buyer a list of all of its outstanding creditors
who are owed more than Ten Thousand Dollars ($10,000) as of the date of this
Agreement and the amounts owed to each of such

 

14



--------------------------------------------------------------------------------

creditors as of the date of this Agreement (the “Creditors List”). Seller agrees
that it shall not incur any additional liabilities to any one creditor in excess
of Ten Thousand Dollars ($10,000) between the date of this Agreement and the
Closing without the prior consent of the Seller.

 

5.16 Registration of Buyer Common Stock. The Buyer, at its expense, will
prepare, with the cooperation of the Shareholders, and file with the Securities
and Exchange Commission (the “SEC”) a registration statement (the “Registration
Statement”) covering the resale by the Shareholders of the shares of Buyer
Common Stock to be issued pursuant to this Agreement within thirty (30) days
following the distribution of the Buyer Common Stock to the Shareholders
pursuant to Section 5.14 above. Buyer may satisfy its obligations under this
Section 5.16 by filing an amendment (the “Amendment”) to its Registration
Statement on Form SB-2 (Registration No. 333-71076) to include the shares of
Buyer Common Stock issued hereunder. The Buyer will cause the Amendment to
comply as to form in all material respects with the applicable provisions of the
Act, and the rules and regulations thereunder, and the WBCL. The Shareholders
will furnish to the Buyer all information concerning such Shareholders as the
Buyer may reasonably request in connection with the preparation of the
Amendment. Buyer will use its reasonable best efforts to cause the Registration
Statement to become effective as promptly as practicable and to keep the
Registration Statement effective with respect to the Buyer Common Stock issued
pursuant to this Agreement until all shares of the Buyer Common Stock are
eligible for immediate sale by the Shareholders under Rule 144(k) promulgated
under the Act. Prior to the filing of the Amendment, Buyer will take all action
required under any applicable federal or state securities laws in connection
with the issuance of the shares of Buyer Common Stock pursuant to this
Agreement. The Buyer will promptly advise the Shareholders after it receives
notice that the Amendment has been filed with the SEC or after it receives
notice of the issuance of any stop order, the suspension of the qualification of
the shares of Buyer Common Stock issuable pursuant to this Agreement or any
request by the SEC for amendment of the Registration Statement or comments
thereon and responses thereto or requests by the SEC for additional information.
At no time shall the Buyer have any obligation or liability, or become obligated
or liable, for any information provided by the Shareholders for inclusion in the
Amendment to the Registration Statement.

 

5.17 Shareholder Lock-up Agreements. Each Shareholder will agree by executing
the Investment Certificate that for the six-month period following the date the
Amendment to the Registration Statement is filed with the SEC such Shareholder
shall not sell, offer to sell, contract to sell (including, without limitation,
any short sale), grant any option to purchase or otherwise transfer or dispose
of any shares of Buyer Common Stock held by such Shareholder, directly or
indirectly, for the six-month period. The Buyer may impose stop-transfer
instructions during such stand-off period with respect to the shares of Buyer
Common Stock of each Shareholder subject to this restriction if necessary to
enforce such restrictions.

 

5.18 Transfer of Purchased Assets Prior to Closing. Promptly following the
execution of this Agreement, the Seller shall deliver all of the Purchased
Assets to the Buyer in accordance with the procedures set forth in Section 2.2
above. Title to such Purchased Assets, however, shall not pass to the Buyer
until the Buyer has paid in full the Purchase Price, with the exception of the
Holdback Shares, if any, to the Seller. In addition, upon the execution of this
Agreement, Seller shall automatically grant to the Buyer for the Term (as
defined herein) a royalty-free, full paid-up, exclusive right and license to use
all of the Intellectual Property Rights included in the Purchased Assets (the
“License”). The term of the License (the “Term”) shall be from the execution of
this Agreement until (1) Closing Date or (2) the termination of this Agreement
pursuant to Section 10 below, whichever shall occur first. In the event this
Agreement is terminated prior to the Closing Date in accordance with Section 10,
the Buyer shall promptly return all of the Purchased Assets

 

15



--------------------------------------------------------------------------------

to the Seller, and Buyer agrees that, in the event the Purchased Assets are
returned to the Seller, it will not infringe, in any respects, upon the
Intellectual Property Rights described in Section 1.1(d) herein in perpetuity.

 

5.19 Financial Assistance. If prior to the Closing the Seller requests financial
assistance from the Buyer, the Buyer agrees to provide such assistance but only
if the following conditions are satisfied (1) the Seller has obtained and
delivered to Buyer irrevocable proxies (in a form satisfactory to both the Buyer
and Seller) from Shareholders holding a number of shares of Seller common stock
sufficient to adopt and approve this Agreement and the Transaction under the
WBCL as of the record date for determining the Shareholders who are entitled to
notice of and to vote at the Seller Shareholders Meeting, and any adjournments
thereof, such proxies granting Jill Barney, the Seller’s President and Chief
Executive Officer, the right to vote such shares of Seller common stock as set
forth in the proxies, (2) Jill Barney executes a voting agreement (in a form
satisfactory to both the Buyer and the Seller) agreeing to vote any such proxies
given to her from the Shareholders pursuant to this Section 5.19 in favor of
this Agreement and the Transaction and as otherwise specifically set forth in
such voting agreement, (3) the amount of financial assistance does not exceed
$200,000, (4) the amount of such financial assistance is deducted from the Cash
Consideration to be paid at the Closing pursuant to Section 2.1 above and (5)
the Buyer has received a copy of the executed TGMG Release (as defined below)
from the Seller. The Seller covenants and agrees that any financial assistance
provided to the Seller pursuant to this Section 5.19 will be used solely to
satisfy outstanding liabilities on the Creditor List.

 

SECTION 6.

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE.

 

Buyer’s obligation to purchase the Purchased Assets and to take the other
actions required to be taken by Buyer at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part, in Buyer’s sole
discretion):

 

6.1 Accuracy of Representations. All of the representations and warranties of
Seller contained in Section 3 of this Agreement must have been accurate in all
material respects as of the date of this Agreement, and must be accurate in all
material respects as of the Closing Date as if made on the Closing Date.

 

6.2 Seller’s Performance.

 

  (a) All of the covenants and obligations that Seller is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing must have
been duly performed and complied with in all material respects.

 

  (b) Each document required to be delivered by Seller pursuant to any
applicable provision of this Agreement must have been delivered, and each of the
other covenants and obligations of such persons must have been performed and
complied with in all respects.

 

  (c) Buyer must have received from Seller all information concerning the Seller
and the Purchased Assets reasonably required by the Buyer.

 

6.3 Officer’s Certificate. Seller shall furnish Buyer with a certificate dated
the Closing Date signed on behalf of the Company by its President or its Chief
Financial Officer to the effect that the conditions set forth in Section 6.1 and
6.2 have been satisfied and that all of the obligations and liabilities listed
on the Creditors List have satisfied in full.

 

16



--------------------------------------------------------------------------------

6.4 Consents. Each of the Consents required to complete the Closing and the
transactions contemplated thereby must have been obtained and must be in full
force and effect.

 

6.5 Additional Documents. There shall have been delivered to Buyer a certificate
of the Secretary of the Seller certifying the articles of incorporation and
bylaws of Seller and the resolutions adopted by the board of directors and
shareholders of Seller approving the transactions contemplated by this Agreement
and the Transaction, as such approval is required under the WBCL, as well as
such other documents as Buyer may reasonably request for the purpose of (a)
evidencing the accuracy of any of Seller’s representations and warranties, (b)
evidencing the performance by Seller of, or the compliance by Seller with, any
covenant or obligation required to be performed or complied with by such
persons, (c) evidencing the satisfaction of any condition referred to in this
Section 6, or (d) otherwise facilitating the consummation or performance of any
of the Transactions.

 

6.6 No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against Buyer, or against any Person affiliated with
Buyer, any proceeding (a) involving any challenge to, or seeking damages or
other relief in connection with, this Agreement or the Transactions, or (b) that
may have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the Transactions, including, without limitation, any
claims brought by any creditors or shareholders of the Seller.

 

6.7 Legislation. No law or regulation (including applicable federal and state
securities laws and regulations) will have been enacted which prohibits,
restricts or delays the consummation of the transactions contemplated by this
Agreement or any of the conditions to the consummation of such transactions.

 

6.8 Taxes. Buyer shall have received certificates from an appropriate officer of
the Seller confirming payment by the Seller of any sales Taxes due with regard
to the operation of the Seller’s business prior to the Closing.

 

6.9 Barney Agreement. Buyer and Jill Barney (“Barney”) shall have executed and
delivered a consulting agreement, substantially in the form attached hereto as
Exhibit 6.9, which shall be effective as of the date of this Agreement (the
“Barney Agreement”).

 

6.10 Investment Certificates. Buyer shall have received a copy of each completed
and executed Investment Certificate from each of the shareholders of the Seller,
which shall confirm that not more than 35 shareholders of the Seller are not
“Accredited Investors” as defined in Rule 501(a) of Regulation D under the Act.

 

6.11 TGMG Release. Buyer shall have received a satisfaction and release, in the
form attached hereto as Exhibit 6.11, executed by each of NorthStar Growth
Partners, the successor to The George Messina Group, LLC (referred to herein as
“TGMG”), George Messina and Glenn Isensee (the “TGMG Release”).

 

6.12 Opinion of Seller’s Counsel. Buyer will have received an opinion from Mr.
Thomas E. Aul. Esq., counsel to Seller, dated the Closing Date, in the form and
substance acceptable to Buyer and Buyer’s legal counsel.

 

17



--------------------------------------------------------------------------------

6.13 Dissenting Shareholders. Buyer will have received a certificate signed by a
duly authorized executive officer of the Seller certifying that the Seller has
not received notice that Shareholders holding 5% or more of the outstanding
Shares desire or intend to exercise dissenters’ rights pursuant to the WBCL.

 

SECTION 7.

CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE.

 

Seller’s obligation to sell the Purchased Assets and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller, in whole or in part, in Seller’s sole discretion):

 

7.1 Accuracy of Representations. All of Buyer’s representations and warranties
in this Agreement must have been accurate in all material respects as of the
date of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.

 

7.2 Buyer’s Performance.

 

  (a) All of the covenants and obligations that Buyer is required to perform or
to comply with pursuant to Agreement at or prior to the Closing must have been
performed and complied with in all material respects.

 

  (b) Buyer must have delivered each of the documents required to be delivered
by Buyer pursuant to an applicable provision of this Agreement and must have
paid/issued the Purchase Price pursuant to Section 2.

 

7.3 Additional Documents. There shall have been delivered to Seller a
certificate of the Secretary of the Buyer certifying the resolutions adopted by
the board of directors of Buyer approving this Agreement and the Transaction, as
well as such other documents as Seller may reasonably request for the purpose of
(a) evidencing the accuracy of any of Buyer’s representations and warranties,
(b) evidencing the performance by Buyer, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by such
persons, (c) evidencing the satisfaction of any condition referred to in this
Section 7, or (d) otherwise facilitating the consummation or performance of the
Transactions.

 

SECTION 8.

CLOSING DELIVERIES

 

8.1 Deliveries of Seller. At the Closing, Seller will deliver the following
documents to Buyer:

 

  (a) Certified resolutions of Seller’s board of directors and shareholders
approving this Agreement and all other documents being entered into by Seller
related to, or arising from, the Transaction;

 

  (b) A certificate, from a duly authorized officer of Seller, certifying that
all representations and warranties made herein by Seller are true and correct as
of the date of this Agreement and as of the Closing Date; that there are no
undisclosed facts or occurrences that may have a Material Adverse Effect on the
business, financial condition or prospects of Seller; and as to such other
information as is reasonably requested by Buyer;

 

  (c) An opinion of Mr. Thomas E. Aul. Esq., counsel to Seller;

 

18



--------------------------------------------------------------------------------

  (d) All bills of sale and instruments of conveyance, transfer and assignment,
dated as of the Closing Date, as shall be sufficient to transfer to and vest in
Buyer good, valid, and marketable title to the Purchased Assets free and clear
of any Encumbrances;

 

  (e) Certificate of Good Standing of Seller, issued by the Secretary of State
of the State of Wisconsin dated within five (5) days of Closing;

 

  (f) The Barney Agreement;

 

  (g) The TGMG Release;

 

  (h) The Close Out Document described in Section 2.2 above;

 

  (i) Documents evidencing transfer of Intellectual Property Rights in form and
content satisfactory to Buyer; and

 

  (j) Such other documents as Buyer may reasonably request to effectuate the
Transaction.

 

8.2 Deliveries of Buyer. At the Closing, Buyer will deliver to Seller the
following:

 

  (a) Certified resolutions of Buyer’s board of directors approving this
Agreement and all other documents being entered into by Seller related to, or
arising from, the Transaction;

 

  (b) The Cash Consideration;

 

  (c) A stock certificate issued in the Seller’s name representing either (1)
ninety-five percent (95%) of the Share Consideration or (2) one hundred percent
(100%) of the Share Consideration, depending upon whether the Purchased Assets
have been physically transferred to the Buyer pursuant to Section 2.2 above,
together with an undertaking to re-issue the same, at its expense, to the
Shareholders, as directed by the Seller;

 

  (d) The Barney Agreement; and

 

  (e) Such other documents as Seller may reasonably request to effectuate the
Transaction.

 

SECTION 9.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

9.1 Survival of Representations and Warranties. Notwithstanding any
investigation made by or on behalf of Buyer or the results of any such
investigation and notwithstanding the participation of Buyer in the Closing, the
representations and warranties of Seller contained in this Agreement, or in any
exhibit, schedule, certificate or other instrument furnished by Seller at or in
connection with the Closing, and the indemnification obligations of Seller with
respect thereto, shall terminate on the first anniversary of the Closing Date;
provided, however, that the representations and warranties of Seller contained
in Section 3.15 (under the heading “Environmental”) and 3.19 (under the heading
“Taxes”), and the indemnification obligations of Seller with respect thereto,
shall survive until six (6) months after the expiration of the applicable
statute of limitations. The representations and warranties of Buyer contained in
this Agreement, or in any certificate or other instrument delivered pursuant to
this Agreement, and the indemnification obligations of Buyer with respect
thereto, shall terminate on the first anniversary of the Closing Date. The
covenants set forth in this Agreement shall survive the Closing indefinitely.
The respective expiration dates for the survival of representations and
warranties shall be referred to as the (“Expiration Date”).

 

19



--------------------------------------------------------------------------------

9.2 Indemnification by Buyer. Buyer agrees to indemnify and hold Seller, its
employees, officers, directors, agents and representatives harmless from and
against any and all loss, liability or damage and actions and against all claims
in respect thereof (including reasonable attorneys fees, amounts paid in
settlement and reasonable costs of investigation herein referred to collectively
as “Losses” or individually as “Loss”) to which Seller may become subject to or
which it may suffer or incur as a result of or in connection with (i) any untrue
representation of, or breach of warranty by, Buyer in any part of this
Agreement, notice of which is given to Buyer on or prior to the relevant
Expiration Date; (ii) any nonfulfillment of any covenant, agreement or
undertaking of Buyer in any part of this Agreement, including the provisions of
Section 5.18; (iii) the use of the Purchased Assets by the Buyer during the
period beginning on the date of this Agreement and ending on the Closing Date;
and (iv) any and all reasonable costs and expenses, including reasonable legal
fees and expenses, in connection with enforcing the indemnification rights of
Seller pursuant to this Section 9.2.

 

9.3 Indemnification by Seller. Seller agrees to indemnify and hold Buyer and its
employees, officers, directors, agents and representatives harmless from and
against any and all Loss or Losses to which Buyer or any of the foregoing may
become subject to or which it or they may suffer or incur, directly or
indirectly, as a result of or in connection with (i) any untrue representation
or breach of warranty by Seller in any part of this Agreement, notice of which
is given to Seller on or prior to the relevant Expiration Date; (ii) the breach
of or nonfulfillment of any covenant, agreement or undertaking of Seller in this
Agreement; (iii) any Retained Liabilities, including, without limitation, any
liabilities or obligations arising out of or in connection with the TGMG
Agreement; (iv) the use, ownership or operation of the assets of Seller and the
conduct of the Seller’s business prior to the Closing Date, other than as set
forth in Section 9.2; (v) any Loss for Taxes of Seller with respect to any tax
period or portion thereof ending on or before the Closing Date; (vi) any Loss
relating to or arising out of alleged product failures, product warranties or
guaranties with respect to any products sold by the Seller prior to the Closing
Date, whether known or unknown; and (vii) any and all costs and expenses
including reasonable legal fees and expenses, incurred in connection with
enforcing the indemnification rights of Buyer pursuant to this Section 9.3.

 

9.4 Claims for Indemnification.

 

  (a) General. The parties intend that all indemnification claims be made as
promptly as practicable by the party seeking indemnification (the “Indemnified
Party”). Whenever any claim shall arise for indemnification hereunder, the
Indemnified Party shall promptly notify the party from whom indemnification is
sought (the “Indemnifying Party”) of the claim, and the facts constituting the
basis for such claim, but in no event later than thirty (30) days after the
Indemnified Party acquires knowledge of the claim. The failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any liability
that it may have to the Indemnified Party except to the extent the Indemnifying
Party demonstrates that the defense of such action is prejudiced thereby. If the
Indemnifying Party is of the opinion that the Indemnified Party is not entitled
to indemnification, or is not entitled to indemnification in the amount claimed
in such notice, it shall deliver, within twenty (20) days after the receipt of
such notice, a written objection to such claim and written specifications in
reasonable detail of the aspects or details objected to, and the grounds for
such objection. If the Indemnifying Party shall file timely written notice of
objection to any claim for indemnification, the validity and amount of such
claim shall

 

20



--------------------------------------------------------------------------------

be determined by arbitration pursuant to Section 11.6. If timely notice of
objection is not delivered or if a claim by an Indemnified Party is admitted in
writing by an Indemnifying Party or if an arbitration award is made in favor of
an Indemnified Party, the Indemnified Party, as a non-exclusive remedy, shall
have the right to set-off the amount of such claim or award against any amount
yet owed, whether due or to become due by the Indemnified Party or any
subsidiary thereof to any Indemnifying Party by reason of this Agreement or any
agreement or arrangement or contract to be entered into at the Closing.

 

  (b) Claims by Third Parties. With respect to claims made by third parties, the
Indemnifying Party shall be entitled to assume control of the defense of such
action or claim with counsel reasonably satisfactory to the Indemnified Party;
provided, however, that:

 

  (i) the Indemnified Party shall be entitled to participate in the defense of
such claim and to employ counsel at its own expense to assist in the handling of
such claim;

 

  (ii) no Indemnifying Party shall consent to (i) the entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by each claimant or plaintiff to each Indemnified Party of a release
from all liability in respect to such claim or (ii) if, pursuant to or as a
result of such consent or settlement, injunctive or other equitable relief would
be imposed against the Indemnified Party or such judgment or settlement could
materially interfere with the business, operations or assets of the Indemnified
Party; and

 

  (iii) if the Indemnifying Party does not assume control of the defense of such
claim in accordance with the foregoing provisions within five (5) days after
receipt of notice of the claim, the Indemnified Party shall have the right to
defend such claim in such manner as it may deem appropriate at the cost and
expense of the Indemnifying Party, and the Indemnifying Party will promptly
reimburse the Indemnified Party therefore in accordance with this Section 9;
provided that the Indemnified Party shall not be entitled to consent to the
entry of any judgment or enter into any settlement of such claim that does not
include as an unconditional term thereof the giving by each claimant or
plaintiff to each Indemnifying Party of a release from all liability in respect
of such claim without the prior written consent of the Indemnifying Party if,
pursuant to or as a result of such consent or settlement, injunctive or other
equitable relief would be imposed against the Indemnifying Party or such
judgment or settlement could materially interfere with the business, operations
or assets of the Indemnifying Party.

 

  (c) Remedies Cumulative. The remedies provided herein shall be cumulative and
shall not preclude assertion by any party of any rights or the seeking of any
other remedies against any other party.

 

  (d) Disclosure. No action by an Indemnified Party to determine the extent of
indemnified liability, including voluntary disclosure to Authorities or
potential claimants, shall in any way affect such Indemnified Party’s right to
indemnification from the Indemnifying Party.

 

21



--------------------------------------------------------------------------------

SECTION 10.

TERMINATION

 

10.1 Termination Events. This Agreement may, by notice given on or before the
Closing Date, in the manner hereinafter provided, be terminated and the
transactions contemplated herein may be abandoned:

 

  (a) By the Buyer if (i) Buyer is not in material breach of its
representations, warranties or covenants under this Agreement and (ii) there has
been a breach by Seller of any of its representations, warranties or covenants
under this Agreement that has a Material Adverse Effect on the Steorra Product
or the Purchased Assets such that the conditions in Section 6.1 and 6.2 hereof
will not be satisfied; provided, however, that if such a breach is curable by
Seller through its reasonable best efforts and such cure is reasonably likely to
be accomplished prior to the Termination Date, then, for so long as Seller
continues to exercise such reasonable best efforts, Buyer may not terminate this
Agreement under this Section 10.1(a); or

 

  (b) By Seller if (i) Seller is not in material breach of its representations,
warranties or covenants under this Agreement and (ii) there has been a material
breach by the Buyer of any of its representations, warranties or covenants under
this Agreement such that the conditions in Section 7.1 and 7.2 hereof will not
be satisfied; provided, however, that if such a breach is curable by Buyer
through its reasonable best efforts and such cure is reasonably likely to be
accomplished prior to the Termination Date, then, for so long as Buyer continues
to exercise such reasonable best efforts, Seller may not terminate this
Agreement under this Section 10.1(b); or

 

  (c) By Buyer if the requisite number of Shareholders as required by law do not
approve this Agreement and the Transaction at the Shareholder Meeting; or

 

  (d) By mutual written consent of the Buyer and the Seller; or

 

  (e) By Buyer on or after the Termination Date or such later date as may be
established pursuant to Section 2.4, if any of the conditions provided for in
Section 6 of this Agreement have not been satisfied or waived in writing by the
Buyer prior to such date; or

 

  (f) By Seller on or after the Termination Date or such later date as may be
established pursuant to Section 2.4, if any of the conditions provided for in
Section 7 of this Agreement have not been satisfied or waived in writing by the
Seller prior to such date.

 

10.2 Effect of Termination. Each party’s right of termination hereunder is in
addition to any other rights it may have hereunder or otherwise. In the event of
the termination of this Agreement pursuant to any subsection of Section 10.1,
the obligations of the parties to consummate the transactions contemplated by
this Agreement will expire, and the parties hereto will have no further
obligation or liability to each other, except that the obligations set forth in
Section 5.9 (Confidentiality), Section 5.8 (Expenses) and Section 11
(Miscellaneous) or this Section 10.2 (Effect of Termination) will survive
termination of this Agreement. Notwithstanding the foregoing, if this Agreement
is terminated by Buyer or Seller (in either case, the “Terminating Party”), due
to the nonsatisfaction of one or more conditions to the Terminating Party’s
obligations under this Agreement as a result of the other party’s failure to
comply with any provision of this Agreement or pursuant to any subsection of
Section 10.1 that is caused by a breach of the other party, the Terminating
Party’s right to pursue all legal remedies for breach of contract and damages
will also survive such termination unimpaired.

 

22



--------------------------------------------------------------------------------

SECTION 11.

MISCELLANEOUS

 

11.1 Notices. Any notice, demand, request or other communication under this
Agreement shall be in writing and shall be deemed to have been given on the date
of service if personally served or on the fifth (5th) day after mailing if
mailed by registered or certified mail, return receipt requested, addressed as
follows (or to such other address of which either of the parties hereto shall
have notified the other party hereto in accordance herewith):

 

To Buyer:   Optical Sensors Incorporated     7615 Golden Triangle Drive, Suite C
    Minneapolis, Minnesota 55344     Attn: Paulita LaPlante     (952) 944-5857
(Phone)     (952) 914-9441 (Fax) with an additional copy thereof to:     Thomas
A. Letscher     Oppenheimer Wolff & Donnelly LLP     Plaza VII, Suite 3300    
45 South Seventh St.     Minneapolis, MN 55402     (612) 607-7000 (Phone)    
(612) 607-7100 (Fax) To Seller:   Jill Barney     SORBA Medical Systems, Inc.,
President     165 Bishops Way, Suite 152     Brookfield, WI 53005     (262)
827-2740 (Phone)     (262) 827-2759 (Fax) with an additional copy thereof to:  
  Mr. Thomas E. Aul, Esq.     Attorney at Law     815 Genesee Street    
Delafield, WI 53017     (262) 646-5600 (Phone)     (262) 646-5601 (Fax)

 

23



--------------------------------------------------------------------------------

11.2 Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Minnesota without regard to the conflicts
of laws principles that might otherwise apply.

 

11.3 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which shall constitute one
agreement.

 

11.4 Amendment or Modification. This Agreement may not be modified or amended
except by a written instrument duly executed by each of the parties hereto.

 

11.5 Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned (whether
voluntarily, involuntarily, by operation of law or otherwise) by any of the
parties hereto without the prior written consent of the other parties, provided,
however, that Buyer may assign, without Seller’s consent, its rights and
obligations under this Agreement, in whole or in any part, and from time to
time.

 

11.6 Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the making, performance or interpretation thereof, including
without limitation alleged fraudulent inducement thereof, will be settled by
binding arbitration in Minneapolis, Minnesota by a single arbitrator in
accordance with the Complex Rules of the American Arbitration Association.
Judgment upon any arbitration award may be entered in any court having
jurisdiction thereof and the parties consent to the jurisdiction of the courts
of the State of Minnesota for this purpose.

 

11.7 Entirety of Agreement; Exhibits. This Agreement, including the schedules
and exhibits hereto, states the entire agreement of the parties with respect to
the Purchased Assets conveyed and liabilities assumed hereunder, merges all
prior negotiations, agreements and understandings, if there be any, and states
in full all representations and warranties which have induced this Agreement,
there being no representations or warranties other than those herein stated. The
Exhibits referred to in this Agreement are intended to be an integral part of
this Agreement.

 

11.8 Headings. The headings of the sections and subsections of this Agreement
are inserted for convenience only and shall not constitute a part hereof.

 

11.9 Severability. If any provision hereof is held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision will be of no
force and effect, but the illegality or unenforceability will have no effect
upon and will not impair the enforceability of any other provision of this
Agreement.

 

11.10 No Third Party Beneficiaries. Except as expressly permitted by this
Agreement, nothing in this Agreement will confer any rights upon any person or
entity which is not a party or permitted assignee of a party to this Agreement.

 

[Remainder of page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

Buyer: OPTICAL SENSORS INCORPORATED By:  

/s/ Paulita LaPlante

--------------------------------------------------------------------------------

Name:   Paulita LaPlante Title:   President and Chief Executive Officer Seller:
SORBA MEDICAL SYSTEMS, INC. By:  

/s/ Jill A. Barney

--------------------------------------------------------------------------------

Name:   Jill A. Barney Title:   President

 

25